Hill, J.
An affidavit to evict a tenant failing to pay rent, and to gain possession of the premises in dispute, was made as provided by the Civil Code, §§ 5385 et seq. A counter-affidavit was made by the defendant, which was subsequently dismissed by the court. No exception was taken to the order of dismissal. Later the defendant made a second counter-affidavit and bond as provided by section 5387 of the Civil Code. On motion of plaintiff this affidavit was also dismissed, and the defendant excepted. The sole question presented by the record is whether a defendant can file a second counterraffidavit to proceedings begun under the Civil Code, §§ 5385 et seq. - Eeld,- that in such a case a second counter-affidavit is not permissible. Hass v. Gardner, 36 Ga. 477; Paige v. Dodson, 46 Ga. 223, 224; Story v. Flournoy, 55 Ga, 56; Eppinger v. Habersham, 63 Ga. 665; Mothershead v. DeGive, 82 Ga. 193 (8 S. E. 62). Judgment affirmed.

All the Justices concur.